Title: Thomas Jefferson to Fernagus De Gelone, 13 May [1817]
From: Jefferson, Thomas
To: Gelone, J. Louis Fernagus De


          
            Sir
            Monticello
May 13.
          
          I recieved yesterday the Euclid I had requested, and in the leaf of a catalogue accompanying it, I observe ‘le Theatre d’Aristophane par Poinsinet. 4. v. 8vo.’ I presume from the generality of the title that it contains the whole of his works, and in that case I would be glad if you will send it to me. I wish this may get to your hands in time to come with the Cormon & Vitruve asked for in a letter of May 6, as they can come safely by water only, and by a vessel bound to Richmond direct, addressed to Messrs Gibson & Jefferson my correspondents there. I salute you with respect.
          Th: Jefferson
        